Exhibit 10.7

CDK GLOBAL, INC.

CHANGE IN CONTROL SEVERANCE PLAN

FOR

CORPORATE OFFICERS

The purpose of this Change in Control Severance Plan for Corporate Officers (the
“Plan”) is to enable CDK Global, Inc., a Delaware corporation (the “Company”),
to offer a form of income protection to “Participants” (as defined in
Section 7.5 below) in the event their employment with the Company terminates
under certain circumstances due to a “Change in Control” (as defined in
Section 7.2 below).

ARTICLE I: BENEFITS

 

1.1 Eligibility for Benefits; Benefits; Payment; and Rights of Participants.

 

  (a) If a Change in Control occurs prior to the date a Participant’s employment
with the Company terminates, then upon the termination of the Participant’s
employment by the Company without “Cause” (as defined in Section 7.1 below) or
by the Participant for “Good Reason” (as defined in Section 7.4 below), in
either case during the two-year period following the Change in Control
(individually, a “Qualifying Termination”), such Participant shall be paid an
amount (the “Severance Benefit”) equal to 150% (or in the case of the Company’s
Chief Executive Officer, 200%) of the Participant’s “Current Total Annual
Compensation” (as defined in Section 7.3 below).

 

  (b) Any Participant entitled to a Severance Benefit (in accordance with
Section 1.1(a) above) shall receive his Severance Benefit in the form of a
lump-sum payment within 60 business days, or at such earlier time as required by
applicable law, after his employment with the Company terminates.

 

1.2 Additional Benefits. A Participant entitled to receive a Severance Benefit
shall also receive the following additional benefits:

 

  (a) The Company shall cause options to purchase Company stock (“Stock
Options”) held by a Participant that are not fully vested and exercisable on the
date of the Qualifying Termination to become fully vested and exercisable as of
the date of such Qualifying Termination.

 

  (b) The Company shall cause unvested restricted shares of Company stock (the
“Restricted Shares”) and unvested restricted stock units (the “RSUs”) held by a
Participant on the date of the Qualifying Termination, that, in either case, are
subject to vesting based solely on the Participant’s continued service to the
Company, to become fully vested (and in the case of RSUs, settled) as of the
date of such Qualifying Termination.



--------------------------------------------------------------------------------

  (c) The number of shares of Company stock a Participant would have been
entitled to receive had the performance goals been achieved at the 100% target
rate in each of the then-ongoing performance-based restricted stock programs
(PBRS) and performance stock unit programs (PSU), and/or any successor programs
to the PBRS and PSU programs, shall be granted by the Company to such
Participant on the date of the Qualifying Termination without any further
vesting conditions.

 

  (d) The cash amount a Participant would have been entitled to receive had the
performance goals been achieved at the 100% target rate in each of the
then-ongoing performance-based restricted unit programs (PBRU), and/or any
successor programs to the PBRU programs, shall be paid by the Company to such
Participant on the date of the Qualifying Termination.

 

1.3 Reduction of Payments. If a Participant’s receipt of any payment and/or
non-monetary benefit under this Plan (including, without limitation, the
accelerated vesting of Stock Options, Restricted Shares, and/or awards under the
PBRS, PBRU, and/or PSU programs, and any successor programs) (collectively, the
“Payments”) would, in the determination of the Company, cause him to become
subject to the excise tax imposed under Section 4999 of the Internal Revenue
Code of 1986, as amended (the “Code”), the Company shall reduce his Payments in
the manner and in the amounts determined by the Company to be necessary to avoid
the application of such excise tax (the “Reduced Amount”); provided, that the
foregoing shall not apply if the Company determines that, if such Payments were
not so reduced, the net amount of Payments that the Participant would receive
after payment of such excise tax would be greater than the Reduced Amount. Any
determinations by the Company pursuant to this Section 1.3 shall be binding upon
the Company and the Participant.

 

1.4 Rights of Participants. Nothing contained herein shall be held or construed
to create any liability or obligation on the Company to retain any Participant
in its service or in a corporate officer position. All Participants shall remain
subject to discharge or discipline to the same extent as if the Plan did not
exist.

 

1.5 Release of Claims. All payments and benefits hereunder shall be delayed
until the Participant executes and delivers to the Company within 45 days
following his Qualifying Termination an irrevocable general release of all
claims against the Company and its subsidiaries, affiliates, and related persons
in a form provided by the Company. If a Participant fails to timely execute such
release or timely revokes his acceptance of such release, the Participant shall
not be entitled to any severance payments or benefits hereunder.

 

2



--------------------------------------------------------------------------------

ARTICLE II: FUNDING

2.1 Funding. The Plan shall be funded out of the general assets of the Company
as and when benefits are payable under the Plan. All Participants shall be
solely general creditors of the Company.

ARTICLE III: ADMINISTRATION OF THE PLAN

 

3.1 Plan Administrator. The general administration of the Plan shall be placed
with the Compensation Committee of the Board of Directors of the Company (the
“Board”) or an administrative committee appointed by the Board (the
“Committee”).

 

3.2 Reimbursement of Expenses of Committee. The Company shall pay or reimburse
the members of the Committee for all reasonable expenses incurred in connection
with their duties hereunder.

 

3.3 Action by the Plan Committee. Decisions of the Committee shall be made by a
majority of its members attending a meeting at which a quorum is present (which
meeting may be held telephonically), or by written action in accordance with
applicable law. No member of the Committee may act with respect to a matter
which involves only that member.

 

3.4 Delegation of Authority. The Committee may delegate any and all of its
powers and responsibilities hereunder to other persons by formal resolution
filed with and accepted by the Board. Any such delegation shall not be effective
until it is accepted by the Board and the persons designated and may be
rescinded at any time by written notice from the Committee to the person to whom
the delegation is made.

 

3.5 Retention of Professional Assistance. The Committee may employ such legal
counsel, accountants and other persons as may be required in carrying out its
work in connection with the Plan, and the Company shall pay the fees and
expenses of such persons.

 

3.6 Accounts and Records. The Committee shall maintain such accounts and records
regarding the fiscal and other transactions of the Plan, and such other data as
may be required to carry out its functions under the Plan and to comply with all
applicable laws.

 

3.7 Compliance with Applicable Law. The Company shall be deemed the
administrator of the Plan for the purposes of any applicable law and shall be
responsible for the preparation and filing of any required returns, reports,
statements or other filings with appropriate governmental agencies. The Company
shall also be responsible for the preparation and delivery of information to
persons entitled to such information under any applicable law.

 

3



--------------------------------------------------------------------------------

3.8 Reimbursement of Expenses. If any contest or dispute shall arise under this
Plan involving termination of a Participant’s employment with the Company or
involving the failure or refusal of the Company to perform fully in accordance
with the terms hereof, the Company shall, immediately after the date a court
issues a final order from which no appeal can be taken, or with respect to which
the time period to appeal has expired, reimburse such Participant for all
reasonable legal fees and expenses, if any, paid by the Participant in
connection with such contest or dispute (together with interest in an amount
equal to the JP Morgan Chase & Co. prime rate from time to time in effect, such
interest to begin to accrue on the dates Participant actually paid such fees and
expenses through the date of payment thereof); provided, however, the
Participant shall not be entitled to any reimbursement for his legal fees and
expenses if a court has made a final determination that the Participant’s
position was without merit.

ARTICLE IV: AMENDMENT AND TERMINATION

 

4.1 Amendment and Termination. The Company reserves the right to amend or
terminate, in whole or in part, any or all of the provisions of this Plan by
action of the Board at any time; provided, that, during the two-year period
following a Change in Control, the Company shall no longer have the power to
amend or terminate the Plan in any manner adverse to Participants, except for
amendments to comply with changes in applicable law which do not reduce the
benefits and payments due hereunder in the event of a Qualifying Termination;
provided, further, that, in no event shall any amendment reducing the benefits
provided hereunder or any Plan termination be effective until at least six
months after the date of the applicable action by the Board.

ARTICLE V: SUCCESSORS

 

5.1 Successors. The Company shall require any successor or assignee, whether
direct or indirect, by purchase, merger, consolidation or otherwise, to all or
substantially all the business or assets of the Company, expressly and
unconditionally to assume and agree to perform the Company’s obligations under
this Plan, in the same manner and to the same extent that the Company would be
required to perform if no such succession or assignment had taken place. In such
event, the term “Company,” as used in this Plan, shall mean the Company, as
applicable, as hereinbefore defined and any successor or assignee to the
business or assets which by reason hereof becomes bound by the terms and
provisions of this Plan.

ARTICLE VI: MISCELLANEOUS

 

6.1

No Duty to Mitigate/Set-off. No Participant entitled to receive a Severance
Benefit shall be required to seek other employment or to attempt in any way to
reduce any amounts payable to him pursuant to this Plan. The Severance Benefit
payable hereunder shall not be reduced by any compensation earned by the
Participant as a result of employment by another employer or otherwise. The

 

4



--------------------------------------------------------------------------------

  Company’s obligations to pay the Severance Benefits and to perform its
obligations hereunder shall not be affected by any circumstances including
without limitation, any set off, counterclaim, recoupment, defense or other
right which the Company may have against the Participant.

 

6.2 Headings. The headings of the Plan are inserted for convenience of reference
only and shall have no effect upon the meaning of the provisions hereof.

 

6.3 Use of Words. Whenever used in this instrument, a masculine pronoun shall be
deemed to include the masculine and feminine gender, and a singular word shall
be deemed to include the singular and plural, in all cases where the context so
requires.

 

6.4 Controlling Law. The construction and administration of the Plan shall be
governed the laws of the State of New York (without reference to rules relating
to conflicts of law).

 

6.5 Withholding. The Company shall have the right to make such provisions as it
deems necessary or appropriate to satisfy any obligations it reasonably believes
it may have to withhold federal, state or local income or other taxes incurred
by reason of payments pursuant to this Plan.

 

6.6 Severability. Should any provision of the Plan be deemed or held to be
unlawful or invalid for any reason, such fact shall not adversely affect the
other provisions of the Plan unless such determination shall render impossible
or impracticable the functioning of the Plan, and in such case, an appropriate
provision or provisions shall be adopted so that the Plan may continue to
function properly.

 

6.7 Rights Under Other Plans, Policies, Practices and Agreements.

 

  (a) Other than as expressly provided herein, the Plan does not supersede any
other plans, policies, and/or practices of the Company.

 

  (b) The Plan supersedes any other change in control severance plans, policies
and/or practices of the Company as to the Participants; provided, that, the Plan
shall not supersede any individual executed agreement or arrangement between a
single Participant and the Company in effect on March 21, 2001 or thereafter,
which agreement specifically addresses payments or benefits made or provided
upon termination of employment or in connection with a Change in Control
including, but not limited to, the agreements set out on Appendix “A” hereto (an
“Additional Agreement”). If a Participant is due benefits or payments under both
an Additional Agreement and the Plan and/or where the Plan and the applicable
Additional Agreement have inconsistent or conflicting terms and conditions, the
Participant shall receive the greater of the benefits and payments, and the more
favorable terms and conditions to him, under the Additional Agreement and the
Plan, determined on an item-by-item basis.

 

5



--------------------------------------------------------------------------------

6.8 Insurance. The Company shall continue to cover the Participants, or cause
the Participants to be covered, under any director and officer insurance
maintained after a Change in Control for directors and officers of the Company
or its successor (whether by the Company or another entity) at no less of a
level as that maintained by the Company or its successor for its directors and
officers. Such coverage shall continue for any period during which the
Participant may have any liability for his actions or omissions. Following a
Change in Control and in addition to any rights under any other indemnification
agreement, the Company or its successor shall indemnify the Participant to the
fullest extent permitted by law against any claims, suits, judgments, expenses
arising from, out of, or in connection with the Participant’s services as an
officer or director of the Company, or as a fiduciary of any benefit plan of the
Company.

 

6.9 Effectiveness of Plan. This Plan is effective as of September 30, 2014.

ARTICLE VII: DEFINITIONS.

 

7.1 “Cause” shall mean: (A) gross negligence or willful misconduct by a
Participant which is materially injurious to the Company, monetarily or
otherwise; (B) misappropriation or fraud with regard to the Company or its
assets; (C) conviction of, or the pleading of guilty or nolo contendere to, a
felony involving the assets or business of the Company; or (D) willful and
continued failure to substantially perform his duties after written notice by
the Board. For purpose of the preceding sentence, no act or failure to act by a
Participant shall be considered “willful” unless done or omitted to be done by
such Participant in bad faith and without reasonable belief that the
Participant’s action or omission was in the best interests of the Company. Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board, or based upon the advice of counsel for the Company, shall
be conclusively presumed to be done, or omitted to be done, by the Participant
in good faith and in the best interests of the Company.

 

7.2

“Change in Control” shall mean the consummation of any of the following: (A) any
“Person” (as defined in Section 3(a)(9) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)), excluding the Company, any subsidiary of the
Company, or any employee benefit plan sponsored or maintained by the Company
(including any trustee of any such plan acting in his capacity as trustee),
becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act)
of securities of the Company representing 35% or more of the total combined
voting power of the Company’s then outstanding securities; (B) the merger,
consolidation or other business combination of the Company (a “Transaction”),
other than a Transaction immediately following which the stockholders of the
Company immediately prior to the Transaction continue to be

 

6



--------------------------------------------------------------------------------

  the beneficial owners of securities of the resulting entity representing more
than 65% of the voting power in the resulting entity, in substantially the same
proportions as their ownership of Company voting securities immediately prior to
the Transaction; or (C) the sale of all or substantially all of the Company’s
assets, other than a sale immediately following which the stockholders of the
Company immediately prior to the sale are the beneficial owners of securities of
the purchasing entity representing more than 65% of the voting power in the
purchasing entity, in substantially the same proportions as their ownership of
Company voting securities immediately prior to the Transaction.

 

7.3 “Current Total Annual Compensation” shall be the sum of the following
amounts: (A) the greater of a Participant’s highest rate of annual salary during
the calendar year in which his employment terminates or such Participant’s
highest rate of annual salary during the calendar year immediately prior to the
year of such termination; and (B) the average of a Participant’s annual bonus
compensation (prior to any bonus deferral election) earned in respect of the two
most recent calendar years immediately preceding the calendar year in which the
Participant’s employment terminated.

 

7.4 “Good Reason” shall mean the occurrence of any of the following events after
a Change in Control without the Participant’s express written consent:
(A) material diminution in the Participant’s position, duties, responsibilities
or authority as of the date immediately prior to the Change in Control; or (B) a
reduction in a Participant’s base compensation or a failure to provide incentive
compensation opportunities at least as favorable in the aggregate as those
provided immediately prior to the Change in Control; or (C) failure to provide
employee benefits at least as favorable in the aggregate as those provided
immediately prior to the Change in Control; or (D) a failure of any successor or
assign (whether direct or indirect, by purchase, merger, consolidation or
otherwise) of the Company to assume in writing the obligations hereunder. A
termination for Good Reason shall mean a termination by a Participant effected
by written notice given by the Participant to the Company within 30 days after
the occurrence of the Good Reason event, unless the Company shall, within 15
days after receiving such notice, take such action as is necessary to fully
remedy such Good Reason event in which case the Good Reason event shall be
deemed to have not occurred.

 

7.5 “Participant” shall mean an employee who is a corporate officer of the
Company on the date of a Change in Control as a result of his election by the
Board. Notwithstanding the foregoing, if an employee who is not a corporate
officer on the date of a Change in Control reasonably demonstrates that, in
contemplation of the Change in Control or at the request of a party which
subsequently causes a Change in Control, the Company removed him from such
office, such employee shall also be a Participant.

* * *

 

7